DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group II (Claims 12-16 and 18-19) in the reply filed on 7/22/2022 is acknowledged.
Applicant traversed the Restriction Requirement between Group I (Claims 1-4, 6, 9-11), Group II (Claims 12-16 and 18-19), and Group III (Claims 20-21, 23, 26-27) on the ground(s) that there would not be a serious search burden to search the three groups. This is not found persuasive because the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). For example, Groups I and III are drawn to a method for extracting fabricated parts, which requires a different search from Group II, which is drawn to an additive fabrication system. Groups I and III require distinct method/process steps that Group I does not require. Thus, it is shown that these inventions would require at least searching different classes/subclasses and different search strategies/queries. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 5, 9-11, 20-21, 23, and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/22/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gasso et al (US 2019/0030810 A1), hereinafter “Gasso”, and further in view of Oshima (US 2013/0244040 A1), as cited in the IDS dated 1/11/2021.
Regarding claim 12, Gasso discloses a build material container for a three-dimensional printing system (i.e., an additive fabrication system) comprising: an external casing; an internal compartment within the external casing, comprising: a reservoir to store build material, the reservoir having a channel structure; a surround that encloses the reservoir; and a partition within which the channel structure is mounted, the partition forming an upper surface of the internal compartment and being independent from the external casing and the surround, wherein the partition restricts access to the internal compartment (i.e., a depowdering device comprising: a cavity configured to removably receive the build box), and wherein the partition is arranged to collect build material during use of the channel structure (i.e.,  a build box comprising one or more openings in one ore more sidewalls of the build box, the build box configured to be removably inserted into the additive fabrication device and configured to hold the powder bed) (Claim 1). Gasso discloses that solidification of the powder material is enabled by using a liquid binding agent, such as an adhesive (i.e., fabricate one or more parts from a powder by directing at least one binding agent onto regions of successive layers of the powder) ([0035]). 
Gasso is silent in regards to at least one mechanical vibrator configured to mechanically couple to the build box when the build box is installed within the cavity. 
However, Oshima discloses a three-dimensional shaping method that includes forming a combination to be each level of a three-dimensional shaped object and also forming a combination to be each level of a shaped object support member in each of a plurality of powder material layers having an uncured powder material (Abstract). Oshima discloses a binder discharging unit which drops a binder in each of a plurality of powder material layers ([0016]). Oshima discloses that the powder material can be blown off by wind pressure or may be removed by sound wave vibrations (i.e., mechanical vibrator) ([0059]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the build box of Gasso to be mechanically coupled with the vibrating mechanism of Oshima in order to remove powder material from the build box, as disclosed above in Oshima (Abstract, [0016], [0059]). 
Regarding claim 13, Gasso modified by Oshima discloses that the build material management station (i.e., hopper) may be used to remove non-solidified built material following completion of a printing operation and that the non-solidified build material may be used as recycled build material for future printing (Gasso; [0056]). 
Regarding claim 14, Gasso modified by Oshima discloses at least one load-bearing element that is aligned with an axis of the lower compartment (Gasso; [0060]). 
Regarding claim 15, Gasso modified by Oshima discloses an elevator mechanism to control the position of the shaping stage in the vertical direction ([0137]) and the control unit can further control the operations of the shaping stage, binder discharging unit, scan mechanism, and the powder material supply unit ([0142]). 
Regarding claim 16, Gasso modified by Oshima discloses wherein the partition comprises a plurality of slots to receive respective tabs of the stiffening members (Gasso; Claim 5). 
Regarding claim 18, Gasso modified by Oshima discloses at least one load-bearing element that is aligned with an axis of the lower compartment (Gasso; [0060]).
Regarding claim 19, Gasso modified by Oshima discloses at least one load-bearing element that is aligned with an axis of the lower compartment (Gasso; [0060]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734